PER CURIAM.
We affirm the trial court’s restitution order as to both appellants. See, e.g., Nix v. State, 604 So.2d 920 (Fla. 1st DCA 1992). However, we remand with directions that the written restitution order be corrected to conform to the court’s oral pronouncements — as *847to appellant Glover, that restitution payments were to commence on November 10, 1993, and thereafter to continue on the tenth day of each succeeding month; and, as to appellant Williams, that restitution payments are to commence two months after he is either placed in a work-release program or released from incarceration into the probation program.
AFFIRMED and REMANDED, with directions.
ALLEN, WEBSTER and DAVIS, JJ., concur.